DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/012,307 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a trip edge blade that moves both rearwardly and laterally when encountering an obstacle.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (2014/0237865).

Regarding claim 16, Jones et al. discloses a method of preventing damage to a V-blade of a snowplow comprising:
Providing a trip edge (54,56) on a moldboard (50a,50b) of each of a left wing and a right wing of the V-blade (20)
Biasing the trip edge into alignment with the moldboard (pgph 0038)
Pivoting the trip edge relative to the moldboard about a horizontal axis (D) when the trip edge impacts an obstacle on a surface along with the blade is traveling (pgph 0038)
Translating the trip edge laterally in a first direction relative to the moldboard and parallel to the horizontal axis (via adjustment slots 55a,55b)

Regarding claim 17, Jones discloses that the translating of the trip edge in the first direction includes moving the trip edge away from a central shaft (52) with which each of the left wing and right wing are engaged (Jones discloses adjusting the trip edges inwardly/outwardly until they are as close as possible without interference during blade tripping).

Regarding claim 18, Jones discloses translating the trip edge (adjusting in either direction until the correct position is found) and further discloses pivoting the trip edge back into alignment with the moldboard after an obstacle is overcome. (manual lateral adjustment of trip edges read on claim since method claims do not specifically disclose the lateral adjustment in response to rearward tripping about the horizontal axis).

Regarding claim 20, Jones discloses the use of a snow shield (112) beneath the central shaft (52) and along a side of the trip edge and translating the trip edge avoids contact between the trip edge and the snow shield.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (2014/0237865) in view of Official Notice.

Regarding claim 19, Jones discloses the invention as described above including adjusting the trip edge blades laterally to be closer/farther from the central shaft.  Jones fails to discloses a spring biasing member utilized to aid in the lateral adjustment of the trip edges.  The examiner takes Official Notice that it is known in the art to utilize springs to bias an adjustable element into a desired position and to adjust the element by overcoming the spring bias.  Jones discloses that the adjustment is done to ensure that the trip blades are not damaged by contacting the central shaft during tripping.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a spring to bias the trip edge away from the central shaft and perform adjustments by moving the edges against the spring bias towards the central shaft, thereby ensuring that any movement from the desired position would be away from the central shaft thereby preventing damage to the trip edges.

Allowable Subject Matter
Claims 1-15 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin (10,865,534) also discloses a trip edge and further discloses an additional degree of freedom of the bottom edge of the trip edge due to the curved slots (151).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671